Citation Nr: 0828871	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  02-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from October 1989 to October 
1992, March 1994 to February 1995, and March to August 1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a low back disability.  The Board denied the veteran's appeal 
in an April 2004 decision.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in October 2005, the Court 
vacated the Board's decision and remanded the case to the 
Board for development consistent with the Joint Motion for 
Remand (JMR).  In March 2006, the Board remanded this issue 
for additional evidentiary development.  This case has since 
been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he suffered a low back injury in 
service and was treated at a military hospital in Saudi 
Arabia.  The claims file does not contain any medical records 
from time of the veteran's service in Saudi Arabia.  

As an initial matter, the Board notes that there has been 
some confusion as to the dates of the veteran's claimed in-
service back injury and treatment.  In his July 1999 claim, 
the veteran reported that he injured his low back in February 
1990.  This date was repeated in his April 2004 brief to the 
Court and in the October 2005 Joint Motion for Remand.  The 
Board's March 2006 remand instructions identified the date of 
injury as February 1990, and the RO requested medical records 
from the National Personnel Records Center (NPRC) for that 
time period.  However, it appears that the veteran may have 
been mistaken about his date of injury as he was not in Saudi 
Arabia in February 1990.  Subsequently received personnel 
records show that he had only one period of overseas service 
in southwest Asia, which was from December 1990 to May 1991.  
Therefore, if he was injured in Saudi Arabia it must have 
been during this period, perhaps in February 1991.  
Consequently, the RO's attempt to locate the veteran's in-
patient medical records from Saudi Arabia based on the 
erroneous date of February 1990 would have been unproductive 
under any circumstances.  

The remand instructions directed the RO to verify the exact 
title of the unit to which the veteran was assigned in Saudi 
Arabia when the claimed back injury occurred and thereafter 
contact the appropriate organizations, including the NPRC and 
ask for any additional service medical records pertaining to 
the veteran.  In March 2006, the RO requested the veteran's 
personnel records.  On the same date, before the personnel 
records were received or reviewed, the RO requested the 
veteran's "inpatient clinical records" for a "back 
condition" from "Saudi Arabia" for the period of February 
1, 1990 to February 28, 1990, without identifying the unit to 
which he was assigned.  The record does not indicate that 
there were subsequent requests for medical records after the 
personnel records were received.  Thus the RO did not comply 
with the remand instructions and attempt to verify the exact 
title of the unit to which the veteran was assigned in Saudi 
Arabia prior to searching for additional medical records.  
When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In response to the RO's request, the NPRC reported that it 
could not perform a search until it was provided with the 
name of the hospital where the veteran was treated.  The RO 
sent a letter to the veteran in August 2006 asking him to 
provide this information.  The letter was returned as the 
veteran's address had changed, and a letter was sent to the 
new address in December 2006.  The veteran did not respond to 
this request for information; however, nine months later he 
submitted a statement reiterating his claim for service 
connection for a low back disability.  Thus it appears that, 
due to the veteran's change of address, he may not have 
received the RO's request for information.  

The title of the veteran's unit in Saudi Arabia and the exact 
dates of his service there should be available in his 
personnel records.  It is possible to search for additional 
medical records based on unit records, and it may be possible 
to identify the medical facilities which supported his unit 
and to locate whatever in-patient records may exist for the 
veteran.  In addition, because it appears that the veteran 
may not have received the prior request to provide the name 
of the hospital in which he was treated, he should be 
contacted again in this regard.  For these reasons, another 
remand is necessary to ensure compliance with the previous 
Court Order and to cure a defect in the previous development 
of this case.

Accordingly, the case is REMANDED for the following action:

1.	Send a letter to the veteran asking him to 
provide the name of the hospital where he was 
treated in Saudi Arabia, if known. 

2.	Review the veteran's service personnel records 
and determine the exact title of the unit to 
which he was assigned while on temporary duty in 
Saudi Arabia from December 1990 to May 1991.  
Thereafter, contact the NPRC and ask for any 
additional service medical records pertaining to 
the veteran, including in-patient records from 
the military hospital in Saudi Arabia which 
supported his unit, from at least January 
through March 1991.  Any records obtained should 
be associated with the claims file.  

3.	To help avoid future remand, the RO must ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.   Stegall, 11 Vet. App. at 268.

4.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the veteran an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




